 

Case 1:20-cv-02859-JGK-OTW Document 71 Filed 08/06/20 Page 1 of 1

GREGORY ANTOLLINO, Esa.

275 Seventh Avenue, 7th Floor
New York, NY 10001
gregory @antalling.com
(212) 394-7397

August 4, 2020

Magistrate Judge Ona Wang
U.S. District Court

500 Pearl Street

New York, NY 10007

RE: Allen et al. v. Krucial Staffing, Inc. et ano, 20-cv-2859 (JGK) (OTW)
Dear Judge Wang:

I represent the plaintiffs in this action and a 26(f) plan has been submitted; the initial
pretrial conference is scheduled for September.

I write to request permission to serve a non-party subpoena in advance of the conference.
I would want the deposition to be after Labor Day, but will put in a control date of October 15,
subject to the witness’s convenience. The witness plaintiffs would like to depose is Oxiris
Barbot, the former New York City Health Commissioner whom, as you might know, resigned
her position today.

Defendants consent to this request so long as the date is convenient to them, and I assure
it will be.

Sincerely,

   
 

Greg S. rbutotline

 

Gregory Antollino

Cc: Michael Abrams (by ECF)
